DETAILED ACTION
Claim Rejections - 35 USC § 102 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.

Claims 1, 2, 5 and 6 are rejected under 35 U.S.C. 102(b) as being anticipated by Zhou et al. (US 8,758,066) hereafter Zhou.
Regarding claim 1, Zhou discloses an electrical connection socket (see column 7, lines 35-55) that relays an electric signal between a first electrical component  (a circuit substrate PCB) and a second electrical component (IC chip), the electrical connection socket comprising (see column 4, lines 31)a metal housing 1320 (see column 7, lines 1-9) or 1520, 1522, 1524 (see column 7, lines 1-9, and lines 25-34) including a communication hole 1321,1325 (or1521,1523, 1525) for communicating between an upper surface of the metal housing 1320 and a lower surface of the metal housing 1320, the metal housing  1320 being disposed such that the first electrical component (PCB) is disposed at the lower surface, and that the second electrical component (IC Chip) is disposed at the upper surface (not shown, however is discussed, see 
Regarding claim 2, Zhou discloses the signal pin 1131/2131 is configured to include a pin barrel (middle portion of pin 1121 or 1321) fixed in the first through hole 1321, and first and second plungers 1841/2141, 1151 coupled to the pin barrel at an upper end portion and a lower end portion of the pin barrel, respectively, so as to be slidable in vertical direction with respect to the pin barrel (see column 10, lines 27-34).
Regarding claim 5, Zhou discloses a characteristic impedance of the signal path formed by the signal pin is lower than a predetermined characteristic impedance serving as a reference in a first region and a second 
Regarding claim 6, Zhou discloses the first electrical component is a circuit board 66; and wherein the second electrical component is an IC package (see column 4, lines 31).
Claims 1-3, 5 and 6 are rejected under 35 U.S.C. 102(b) as being anticipated by Yoshida et al. (JP 2006-98376) (cited in IDS) hereafter Yoshida.
Regarding claim 1, Yoshida discloses an electrical connection socket (fig. 1) for relaying transmission and reception of an electrical signal between a first electrical component 66 and a second electrical component 50, the electrical connection socket comprising: a metal housing 2 including a communication hole 21 for communicating between an upper surface of the metal housing 2 and a lower surface of the metal housing 2 (see fig. 8), the metal housing being disposed such that the first electrical component 66 is disposed at the lower surface, and that the second electrical component 50 is disposed at the upper surface; a signal pin 1SIG disposed apart from an inner wall surface of the communication hole in the communication hole 21 such that one end of signal pin is electrically connected to a terminal of the first electrical component 66 and that another end of the signal pin 1SIG is electrically connected a terminal 51-54 of the second electrical component 50; a first holding member 32 (upper) having an annular shape and press-fitted and fixed in the communication hole in an upper region in the communication hole; and a second holding member 32 (lower) having an annular shape press-fitted and fixed to an outer peripheral surface of the signal pin in a lower region in the communication hole, wherein the signal pin is fixed so as to be sandwiched by the metal housing from an upper side and a lower side through the first holding member and the second holding member in the communication hole. 
Regarding claim 2, Yoshida discloses the signal pin includes: a pin barrel (middle portion of pin 1SIG) fixed by the first holding member 32 and the second holding member 32 in the communication hole 21; and a first plunger 1  (upper tip of the ISIG or 1POW) and a second plunger (lower tip of the ISIG or 1POW) coupled to the pin barrel at an upper end portion and a lower end portion of the pin barrel, respectively, such that the first plunger and the second plunger are slidable in a vertical direction.
Regarding claim 3, Yoshida discloses an upper end surface of the first holding member is flush with the upper surface of the metal housing (see fig. 8).
Regarding claim 5, Yoshida discloses a characteristic impedance of the signal path formed by the signal pin is lower than a predetermined characteristic impedance serving as a reference in a first region and a second region, and is higher than the predetermined characteristic impedance in a third region and a fourth region adjacent to the first region and the second region, the first region and the second region being regions where the signal pin is held by the first holding member and the second holding member (see fig. 3).
Regarding claim 6, Yoshida discloses the first electrical component is a circuit board 66; and wherein the second electrical component is an IC package module 50 or IC (see paragraph 0001). 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Renaudin in view of Zhou or Yoshida.
Regarding claim 4, Zhou and Yoshida discloses all the claimed limitations except for each of the first holding member and the second holding member is composed of an insulating elastic member. It would have been obvious to one with ordinary skill in the art at the time the invention was made to have each of the first holding member and the second holding member is composed of an insulating elastic member, since it has been held to be within the general ordinary skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416 in order to have better and consistant mechanical bonding between the pin and the body of the socket for consistant electrical connectivity.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See attached PTO 892.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HARSHAD C PATEL whose telephone number is (571)272-8289.  The examiner can normally be reached on Monday-Friday: 8:00 am - 5.00 pm (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abdullah A Riyami can be reached on 571-270 3119.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/HARSHAD C PATEL/Primary Examiner, Art Unit 2831